UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6230



LARRY DONNELL FOWLKES,

                                                Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-22-AM)


Submitted:   August 14, 2001                 Decided:   December 5, 2001


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julia Elizabeth Sullivan, Jennifer M. Rubin, SIDLEY, AUSTIN, BROWN
& WOOD, Washington, D.C., for Appellant. Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Donnell Fowlkes appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court.    Fowlkes v. Angelone, No.

CA-00-22-AM (E.D. Va. Jan. 7, 2000).*   We grant Fowlkes’ motion for

supplemental briefing and have considered the issues raised in his

supplemental brief; we find those claims meritless.     We deny his

request for remand to the district court.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       We had previously placed this appeal in abeyance pending our
decision in Atkinson v. Angelone, 2001 WL 1020287 (4th Cir. Sept.
6, 2001) (No. 00-6187) (unpublished), which has now issued. In
Atkinson, we concluded the AEDPA’s one-year limitations period was
not tolled while a petition for writ of certiorari as to a state
court’s denial of habeas corpus relief was pending in the United
States Supreme Court. See also Crawley v. Catoe, 257 F.3d 395 (4th
Cir. 2001).


                                 2